SHAHOOD, Judge.
We affirm the trial court’s findings that the commission agreement between Shelby Martin as Trustee for the Leisure-ville Plaza Shopping Center and Robert M. Barrett, Inc. was enforceable against Rose Picker as trustee for the Rose E. Picker Living Trust.
It is uncontroverted that Picker’s father, Felix Vicknair, acquired the shopping center in 1976 and has always been the beneficial owner of the shopping center. Through the use of various trustees, including John J. Hurtak, Shelby D. Martin, Stephanie Decca, and most recently Rose Picker, Vicknair was able to maintain direction and control of the shopping center and derive personal benefits therefrom. The real estate obligation was accepted and paid by whoever managed the trust and shopping center, including Picker when she assumed the obligations of the shopping center. We conclude that even after the shopping center was seized by the IRS and Picker satisfied liens against it in order to obtain a release, Picker was not a bona fide purchaser for value. She continued to pay Vicknair a monthly sum from her primary source of income, the shopping center.
By assuming the position of trustee at Vicknair’s direction, Picker assumed the obligation of paying Barrett a real estate commission for the Office Depot lease renewals in accordance with the commission agreement. Accordingly, we affirm the trial court’s judgment in favor of Barrett for unpaid commissions. As to the other issues raised on appeal, we affirm without comment.
AFFIRMED.
KLEIN and GROSS, JJ., concur.